Case 2:18-md-02836-RBS-DEM Document 374-4 Filed 07/15/19 Page 1 of 16 PageID# 6041




                        Exhibit
                          4
Case 2:18-md-02836-RBS-DEM Document 374-4 Filed 07/15/19 Page 2 of 16 PageID# 6042




                               UNITED STATES DISTRICT COURT FOR THE
                                   EASTERN DISTRICT OF VIRGINIA


         If You Purchased Brand Or Generic Zetia
       (Ezetimibe) Directly From Merck, Glenmark or
        Par Between December 6, 2011 and June 11,
         2017, A Class Action Settlement with Par
        Pharmaceutical, Inc. May Affect Your Rights.
         A federal court directed this notice. This is not a solicitation from a lawyer.
                                    You are not being sued.

          This notice has important information for you if you purchased Zetia
           (ezetimibe) or its generic equivalent between December 6, 2011 and June 11,
           2017 directly from Merck, Glenmark or Par. It provides a summary
           explanation of a proposed settlement with one Defendant in this litigation, Par
           Pharmaceutical, Inc., (“Par”) and explains your rights and options as part of
           the Settlement.

          In January 2018, direct purchasers of brand and generic Zetia (ezetimibe)
           (“Direct Purchaser Class Plaintiffs”)1 filed multiple lawsuits against
           Glenmark Pharmaceuticals, Ltd. and Glenmark Generics Inc., USA
           (“Glenmark”) and Merck & Co., Inc., Merck Sharp & Dohme Corp., Schering-
           Plough Corp., Schering Corp., and MSP Singapore Co. LLC (“Merck”),
           alleging those entities had entered into an unlawful “reverse payment”
           settlement agreement, delaying entry of generic substitutes from the market
           for ezetimibe, a prescription cholesterol drug, sold under the brand name
           Zetia by Merck for years.

          On May 8, 2019, the Direct Purchaser Class Plaintiffs filed a motion for
           leave to file an Amended Consolidated Class Action Complaint, seeking to
           name Par as an additional defendant in the lawsuit. On June 25, 2019 the
           Court granted the Direct Purchaser Class Plaintiffs’ motion for leave to
           amend the complaint to add Par as a defendant.

          On June 21, 2019, Direct Purchaser Plaintiffs and Par reached a settlement
           of claims in the lawsuit. The settlement provides that in exchange for a full
           release of liability from Direct Purchaser Class Plaintiffs and the Direct

   1
    The Direct Purchaser Class Plaintiffs include FWK Holdings, LLC, Rochester Drug Cooperative, Inc., and Cesar
   Castillo.
Case 2:18-md-02836-RBS-DEM Document 374-4 Filed 07/15/19 Page 3 of 16 PageID# 6043




         Purchaser Settlement Class, Par will provide certain agreed upon expedited
         discovery in the Lawsuit, including documents, data and one or more
         deposition witnesses and will, as necessary, make available a witness or
         witnesses to testify at trial. Par has also covenanted not to bring or assert
         claims or counterclaims against the remaining defendants, Merck or
         Glenmark, as a purchaser of generic Zetia. Par has not agreed to pay any
         money to the Direct Purchaser Settlement Class as part of the Settlement.
         The Settlement involves only Par. The Lawsuit will continue against the
         remaining Defendants Merck and Glenmark.

        On ____________, 2019 the U.S. District Court for the Eastern District of
         Virginia gave preliminary approval to the Settlement with Par and certified
         a class of direct purchasers of brand and generic Zetia (ezetimibe) for
         settlement purposes only, against Par. The certified class is defined as:

                All persons or entities in the United States and its territories that
                purchased Zetia or generic Zetia in any form directly from Merck,
                Glenmark/Par, or any agents, predecessors, or successors thereof
                from December 6, 2011 to June 11, 2017 (the “class”).

                Excluded from the class are Merck, Glenmark, Par, and any of their
                officers, directors, management, employees, parents, subsidiaries,
                and affiliates.

                Also excluded from the class are the government of the United
                States and all agencies thereof, and all state or local governments
                and all agencies thereof.

        The full text of the Settlement Agreement, dated June 21, 2019, is available at
         www.ZetiaAntitrustLitigation.com. In the event of a conflict between the terms
         of this notice and the Settlement Agreement, the terms of the Settlement
         Agreement control.

        The Court has scheduled a hearing to decide whether to grant final approval
         of the Settlement. That hearing is scheduled for ____________ __, 2019 before
         U.S. District Court Judge Rebecca Beach Smith in Courtroom __ at the Walter
         E. Hoffman United States Courthouse at 600 Granby Street, Norfolk, VA
         23510.




                                                 2
Case 2:18-md-02836-RBS-DEM Document 374-4 Filed 07/15/19 Page 4 of 16 PageID# 6044




      YOUR LEGAL RIGHTS ARE AFFECTED WHETHER YOU ACT OR DO NOT
              ACT, SO PLEASE READ THIS NOTICE CAREFULLY.

                     YOUR LEGAL RIGHTS AND OPTIONS IN THIS
                             CLASS ACTION LAWSUIT
                            You do not need to do anything now to retain your right to
                            benefit from the Settlement.
                            If the Court grants Final Approval of the Settlement and
                            you are a class Member, you and all members of the Class
    DO NOTHING
                            will benefit from Par’s covenant not to bring or assert
                            antitrust claims against Merck and Glenmark, expedited
                            discovery from Par, and availability of Par’s witnesses in
                            the continuing lawsuit against the remaining Defendants.

                            This is the only option that allows you to file or be part of
                            another lawsuit against Par relating to the claims in this
                            case. If you exclude yourself from the class, you will not be
    EXCLUDE YOURSELF        bound by any of the Court’s orders in this case as to the
    FROM THE CLASS          claims against Par, nor will you be entitled to benefit from
                            the expedited discovery or other elements of the settlement
                            with Par.

                            You may object to any or all of the Settlement. If you do so,
    OBJECT TO THE
                            you may (as discussed below) write to the Court and
    SETTLEMENT
                            counsel about why you do not like the Settlement.
                            If you would like to obtain more information about the
    GET MORE
                            Lawsuit, you can send questions to the lawyers identified in
    INFORMATION
                            this Notice or visit www.ZetiaAntitrustLitigation.com.

     These rights and options – and the deadlines to exercise them – are explained in
                                       this Notice.




                                            3
Case 2:18-md-02836-RBS-DEM Document 374-4 Filed 07/15/19 Page 5 of 16 PageID# 6045




                                     WHAT THIS NOTICE CONTAINS
                                                                                                             PAGE

   SUMMARY OF SETTLEMENT ................................................................................. 5

   BASIC INFORMATION ............................................................................................. 5
   1. Why Did I Get This Notice?
   2. What Is This Lawsuit About?
   3. What Is A Class Action?
   4. Why Is This Lawsuit A Class Action?
   5. Why Is There A Settlement?

   WHO IS PART OF THE SETTLEMENT                     ………………………….…………8
   6. Am I Part Of The Class?
   7. What If I Am Still Not Sure If I Am Included In The Class?

   THE SETTLEMENT BENEFITS ...................................................................... ….…8
   8.  How Much Money Will Be Provided In This Settlement?
   9.  Is There Any Money Involved in This Settlement?
   10. What am I Giving Up as Part of This Settlement?

   OBJECTING TO THE SETTLEMENT ................................................................... 9
   11. How Do I Inform The Court Of My Opposition To The Settlement?

   EXCLUDING YOURSELF FROM THE SETTLEMENT………………… ………10
   12. Why Would I Ask to Be Excluded?
   13. How Do I Ask the Court to Exclude Me from the Class?

   THE LAWYERS REPRESENTING YOU ............................................................. 11
   14. Do I Have A Lawyer In This Case?
   15. Should I Get My Own Lawyer?

   THE COURT’S FINAL FAIRNESS HEARING………………………………………….12
   16. When And Where Will The Court Decide Whether To Approve The
       Settlement?
   17. Do I Have To Come To The Hearing To Get My Share Of The
       Settlement?
   18. May I Speak At The Hearing?

   IF YOU DO NOTHING ................................................................................................ 13



                                                            4
Case 2:18-md-02836-RBS-DEM Document 374-4 Filed 07/15/19 Page 6 of 16 PageID# 6046




   19. What Happens If I Do Nothing At All?

   GETTING MORE INFORMATION............................................................................. 13
   20. How Do I Get More Information?




                                                      5
Case 2:18-md-02836-RBS-DEM Document 374-4 Filed 07/15/19 Page 7 of 16 PageID# 6047




                               SUMMARY OF SETTLEMENT

   In exchange for a full release of all liability related to claims that were or could have
   been brought against Par in the Lawsuit by the Direct Purchaser Class Plaintiffs and
   the class, Par has agreed to (a) enter into a Covenant Not to Sue the remaining
   defendants, Merck and Glenmark, as a purchaser of generic Zetia, (b) to produce in
   the Lawsuit certain agreed-upon discovery, including data, documents and deposition
   testimony, on an expedited basis, and (c) to undertake reasonable efforts to make a
   witness or witnesses available to testify at trial, if any, of claims by the Direct
   Purchaser Class Plaintiffs against Merck and Glenmark.


                                  BASIC INFORMATION

    1.   Why Did I Get This Notice?

   You received this notice because, according to manufacturers’ sales records, you may
   have purchased branded Zetia directly from Merck at some point between December
   6, 2011 and June 11, 2017. You may also have purchased generic Zetia directly from
   Glenmark/Par during this same time period. Therefore, you may be a member of the
   class that was certified by the Court, for settlement purposes only, in this Lawsuit
   as it relates to claims against Par. The Settlement only involves Par. The Lawsuit
   against the other Defendants, Merck and Glenmark, is ongoing.

    2.   What Is This Lawsuit About?


   The Direct Purchaser Class Plaintiffs allege that Merck, Glenmark, and Par violated
   federal antitrust laws by unlawfully delaying generic competition to Zetia. Direct
   Purchaser Class Plaintiffs allege these entities entered into an unlawful “reverse
   payment” settlement agreement whereby Merck paid Glenmark and Par to delay
   entry of generic substitutes into the market for ezetimibe, a prescription cholesterol
   drug, sold under the brand name Zetia by Merck for years.

   Direct Purchaser Class Plaintiffs allege that before the anticompetitive reverse
   payment settlement agreement between Merck and Glenmark was executed,
   Glenmark and Par entered into a distribution arrangement whereby Par agreed to
   become the exclusive distributor of Glenmark’s generic Zetia, and that Par
   performed under the terms of that agreement (which performance included Par’s
   participation in the negotiation of the settlement of patent infringement litigation
   between Glenmark and Merck relating to generic Zetia, Par’s payment of a transfer
   price for the acquisition of generic Zetia product, and Par’s distribution of that
   product).




                                              6
Case 2:18-md-02836-RBS-DEM Document 374-4 Filed 07/15/19 Page 8 of 16 PageID# 6048




   Direct Purchaser Class Plaintiffs allege that they were injured because they were
   overcharged for their purchases of brand and/or generic Zetia because of the delay
   in the availability of less expensive, generic versions of Zetia, including any
   authorized generic Zetia.

   A copy of the operative Direct Purchaser Class Plaintiffs’ Amended Consolidated
   Class Action Complaint dated June 27, 2019 (the “Complaint”) is available at
   www.ZetiaAntitrustLitigation.com.

   All Defendants, including Par, deny Direct Purchaser Class Plaintiffs’ allegations,
   deny that their conduct violated any applicable law or regulation, deny that Direct
   Purchaser Class Plaintiffs have sustained any injury or damages as a result of their
   alleged conduct, and deny that any class member is entitled to damages or other
   relief.

   No trial has been held in the Lawsuit. Assuming the Court gives final approval to
   the Settlement with Par, a trial of claim against Merck and Glenmark is scheduled
   to begin on September 20, 2020.

   THE COURT HAS NOT DECIDED WHETHER ANY DEFENDANT, INCLUDING
   PAR, VIOLATED ANY LAWS. THIS NOTICE IS NOT AN EXPRESSION OF ANY
   OPINION BY THE COURT AS TO THE MERITS OF DIRECT PURCHASER
   CLASS PLAINTIFFS’ CLAIMS AGAINST PAR OR ANY DEFENDANT OR THE
   DEFENSES ASSERTED BY PAR OR ANY DEFENDANT.

   The Lawsuit is known as In re Zetia (Ezetimibe) Antitrust Litigation, MDL No. 2836
   and is presided over by the Honorable Rebecca Beach Smith of the United States
   District Court for the Eastern District of Virginia.

         3. What Is A Class Action?

   In a class action, one or more entities called “class representatives” sue on behalf of
   other entities with similar claims. In this case, FWK Holdings, LLC, Rochester Drug
   Co-Operative, Inc., and Cesar Castillo, Inc. are the Class Representatives. The Class
   Representatives, together with the entities on whose behalf they have sued,
   constitute the “Class” or “Class Members.” They are also called the “Direct Purchaser
   Class Plaintiffs”. Their attorneys are called “Plaintiffs’ Counsel” or “Class Counsel.”

   In a class action lawsuit, one court resolves the issues for everyone in the class, except
   for those class members who exclude themselves (i.e., “opt out”) from the class.

    4.    Why Is This Lawsuit A Class Action?

   The Court determined that the Settlement with Par on behalf of the Class satisfied
   Rule 23 of the Federal Rules of Civil Procedure and other applicable law and


                                               7
Case 2:18-md-02836-RBS-DEM Document 374-4 Filed 07/15/19 Page 9 of 16 PageID# 6049




   therefore can proceed as a settlement on behalf of the Class. A copy of the Court’s
   Preliminary Approval Order may be found at www.ZetiaAntitrustLitigation.com.

   Specifically, the Court identified at least the following class-wide issues:

             Whether Defendants willfully obtained and/or maintained monopoly power
              over Zetia and its generic equivalents;
             Whether the Defendant’s scheme, in whole or in part, has substantially
              affected interstate commerce;
             Whether the Defendants’ unlawful agreement, in whole or in part, caused
              antitrust injury through overcharges to the business or property of the
              plaintiffs and the members of the Class;
             Whether Defendants’ conspired to delay generic competition for Zetia;
             Whether, from December 12, 2016 through June 11, 2017, Merck, Glenmark
              and Par possessed the ability to control prices and/or exclude competition for
              Zetia;
             Determinations of a reasonable estimate of the amount of delay the
              Defendants’ unlawful monopolistic conduct caused, and
             The quantum of overcharges paid by the Class, in the aggregate.

    5.       Why Is There A Settlement?

   The Court has not yet decided which side is correct or if any laws were violated by
   any Defendant, including Par. Both the Direct Purchaser Class Plaintiffs and Par
   have agreed to settle the case, as to the allegations against Par only, and avoid the
   cost and risk of continued and protracted litigation against Par. The Lawsuit against
   the other Defendants, Merck and Glenmark, will continue.

   This Settlement is the product of extensive negotiations between Plaintiffs’ Counsel
   and Par. At the time of settlement, discovery against Merck and Glenmark was
   ongoing, and the addition of Par as a defendant had the potential to delay trial of
   claims against Merck and Glenmark.

   After thoroughly investigating the complex factual, legal, and economic issues
   involved, Plaintiffs’ Counsel negotiated with Par’s Counsel to resolve the claims the
   Direct Purchaser Class Plaintiffs brought against Par in exchange for expedited
   discovery from Par, including the provision of relevant data, documents and
   deposition testimony as well as the availability of one or more witnesses in the event
   of a trial against Merck and Glenmark. Additionally, as part of the Settlement, Par
   covenanted not to bring or assert claims or counterclaims against the remaining
   defendants, Merck or Glenmark, arising under the Sherman or Clayton Acts (i.e.,
   antitrust claims), relating to the conduct alleged in this lawsuit, curtailing or


                                                 8
Case 2:18-md-02836-RBS-DEM Document 374-4 Filed 07/15/19 Page 10 of 16 PageID# 6050




    eliminating any argument that the Direct Purchaser Class Plaintiffs do not have
    standing to pursue claims as direct purchasers.

    The Class Representatives and the lawyers representing them believe that the
    Settlement is fair, adequate, and reasonable, and in the best interests of the Class.


                             WHO IS PART OF THE SETTLEMENT

    6.    Am I Part Of The Class?

    You are in the Class if you are an entity in the United States or its territories that
    purchased brand Zetia or generic Zetia directly from Merck, Glenmark or Par at any
    time between December 6, 2011 and June 11, 2017 and do not meet one of the
    exclusions.

    The following are excluded from the Class:

          Merck, Glenmark, Par and any of their officers, directors, management,
           employees, parents, subsidiaries, and affiliates;
          The government of the Unites States and all agencies thereof; and
          All state or local governments or agencies thereof.

    If you fit within the definition of the class, you will be considered a member of the class unless
    you timely and fully comply with the instructions for excluding yourself from the class as set
    forth in Question 12 below.

    7.    What If I Am Still Not Sure If I Am Included In The Class?

    If you are not sure whether you are included, you may call or write to Lead Class
    Counsel at the telephone number or address listed in Question 13 below.


                                 THE SETTLEMENT BENEFITS

    8.    Is There Any Money Involved In This Settlement?

    Under the Settlement, Par has not agreed to pay any money to the Direct Purchaser
    Class Plaintiffs or the Class. In exchange for a full release of liability from the claims
    brought in this Lawsuit, Par has agree to provide certain agreed-upon discovery on
    an expedited basis, including data, documents and deposition testimony. Par has
    also agreed to make available one or more witnesses at trial, if any, against Merck
    and Glenmark. In addition, Par also covenants not to bring or assert claims or
    counterclaims against the remaining defendants, Merck or Glenmark, arising under



                                                    9
Case 2:18-md-02836-RBS-DEM Document 374-4 Filed 07/15/19 Page 11 of 16 PageID# 6051




    the Sherman or Clayton Acts (i.e., antitrust claims), relating to the conduct alleged
    in this lawsuit, thereby curtailing or eliminating any argument that Direct Purchaser
    Plaintiffs’ do not have standing to pursue claims as direct purchasers. A copy of the
    Settlement Agreement is available at www.ZetiaAntitrustLitigation.com.

    9.   What Am I Giving Up As Part of the Settlement?

    If the Court finally approves the Settlement and you remain a member of the Class
    you will be releasing Par from any liability for the claims in this Lawsuit. You will
    be releasing any right to sue, or be part of any other lawsuit, against Par over the
    “Released Claims.”

    The Released Claims are described fully in the Settlement Agreement (available at
    www.ZetiaAntitrustLitigation.com).

    You will not be releasing claims against the remaining defendants in the Lawsuit,
    Merck and Glenmark.

                           OBJECTING TO THE SETTLEMENT

    10. How Do I Inform The Court That I Do Not Like The Settlement?

    If you are a Class Member, you may tell the Court that you object to (disagree with)
    all or any part of the proposed Settlement.

    You must provide reasons and otherwise explain the basis for any objection(s) you
    raise. The Court will consider your objection(s) in determining whether to grant Final
    Approval to the Settlement.

    To object, you must file your written objection(s) with the Clerk of the Court at this
    address:

          United States District Court for the Eastern District of Virginia
          Walter E. Hoffman United States Courthouse
          Clerk of Court
          600 Granby St.
          Norfolk, VA 23510

    You must also send a copy of your written objection(s) to Class Counsel and Par’s
    Counsel at the following addresses:




                                             10
Case 2:18-md-02836-RBS-DEM Document 374-4 Filed 07/15/19 Page 12 of 16 PageID# 6052




     DESIGNATED CLASS COUNSEL:                    DESIGNATED PAR COUNSEL:

     Thomas Sobol                                 Benjamin M. Greenblum
     Kristen A. Johnson                           WILLIAMS & CONNOLLY LLP
     HAGENS BERMAN SOBOL SHAPIRO LLP              725 12TH STREET, NW
     55 Cambridge Parkway, Suite 301              WASHINGTON, DC 20005
     Cambridge, MA 02142                          TELEPHONE: (202) 434-5000
     Telephone: (617) 482-3700




    Your written objections must be postmarked no later than ________________, 2019.

    Your written objection(s) must include the case caption, In re Zetia (ezetimibe)
    Antitrust Litigation, MDL No. 2836 (E.D. Va.), along with: (i) your name; (ii) your
    address; (iii) your telephone number; (iv) proof of membership in the Class; and (v)
    the specific grounds for the objection and any reasons why you want to appear and be
    heard, as well as all documents and writings that you want the Court to consider.

    Do not call the Court or the Judge’s office about your objection(s).

    If you have any questions, you may visit www.ZetiaAntitrustLitigation.com or call
    Lead Counsel for the direct purchaser class identified in Question 13 of this notice.


                     EXCLUDING YOURSELF FROM THE CLASS

    11. Why would I ask to be excluded?

    If you exclude yourself from the Class – also known as “opting-out” of the class – you
    won’t benefit from the Settlement, including the expedited discovery agreed to by
    Par or the availability of its witnesses at trial. If you exclude yourself, you will not be
    legally bound by any of the Court’s orders as to the claims against Par in this
    lawsuit or any release entered in this class action.

    12. How do I ask the Court to exclude me from the Class?

    What you must do to exclude yourself from the class depends on whether or not
    your right to recover as a result of the conduct alleged in this litigation results from
    a partial assignment of antitrust claims (i.e., whether you have been assigned some
    portion, but less than all, of the antitrust rights of a person or entity that is also a
    member of the class).



                                                11
Case 2:18-md-02836-RBS-DEM Document 374-4 Filed 07/15/19 Page 13 of 16 PageID# 6053




    If you made qualifying purchases yourself, or you have been assigned all of the
    antitrust rights of a person or entity that made qualifying purchases, and wish to
    be excluded from the class, you must send a letter via first class U.S. mail to the
    notice administrator listed in Question 19 below stating that you want to exclude
    yourself from the Lawsuit, In re Zetia (Ezetimibe) Antitrust Litigation, MDL No.
    2836 (E.D. Va.). This letter should include your name, address, telephone number,
    and your signature and must be postmarked no later than [45 DAYS FROM DATE
    OF MAILING OF NOTICE]. If you have been assigned all of the antitrust rights of
    a person or entity that would have otherwise been a member of the class, to be
    excluded, you must also provide a copy of the assignment of claims.

    If you are a partial assignee and wish to be excluded from the class (if the entity
    that assigned antitrust claims to you retained some portion of its antitrust claims
    and remains a class member) you must send a letter via first class U.S. mail to the
    notice administrator listed in Question 19 below stating that you want to exclude
    yourself from the Lawsuit, In re Zetia (Ezetimibe) Antitrust Litigation, MDL No.
    2836 (E.D. Va.), and provide (a) a copy of the assignment of claims, (b) claims level
    data identifying the purchases you contend were made by your assignor that
    qualify you as a class member pursuant to the assignment of claims, and (c) an
    agreement or agreements executed by or on behalf of Par evidencing Par’s consent
    to your prosecuting a separate action against Par, as a partial assignee of antitrust
    claims, for the same claims asserted in the Lawsuit. The letter, with the required
    assignment, claims data and agreement with defendants, must be postmarked no
    later than [35 DAYS FROM DATE OF MAILING OF NOTICE]. Any dispute
    concerning whether your request to be excluded meets the criteria stated above will
    be resolved by the Court.


                          THE LAWYERS REPRESENTING YOU


    13. Do I Have A Lawyer In This Case?

    The attorneys and law firm listed below are serving as Lead Counsel for the Class
    by appointment of the Court, and are representing the Class in this Lawsuit with
    other Class Counsel. Lead Class Counsel is experienced in handling similar cases
    against other companies. Lead Class Counsel is:

            Thomas Sobol
            Kristen A. Johnson
            HAGENS BERMAN SOBOL SHAPIRO LLP
            55 Cambridge Parkway, Suite 301
            Cambridge, MA 02142
            Telephone: (617) 482-3700


                                             12
Case 2:18-md-02836-RBS-DEM Document 374-4 Filed 07/15/19 Page 14 of 16 PageID# 6054




    14. Should I Get My Own Lawyer?

    You do not need to hire your own lawyer because Class Counsel are working on your
    behalf. However, if you wish to do so, you may retain your own lawyer at your own
    expense.

    If you hire your own lawyer to appear in this case, your lawyer must file a notice of
    appearance on or before _______________, 2019 [same date objections are due].

                        THE COURT’S FINAL FAIRNESS HEARING

    15. When And Where Will The Court Decide Whether To Approve The Settlement?

    The Court will hold a Fairness Hearing at __:__ on ______________, 2019. The hearing will
    take place at:

          United States District Court for the Eastern District of Virginia
          Walter E. Hoffman United States Courthouse
          600 Granby St.
          Norfolk, VA 23510
          Courtroom ___

    We do not know how long the Court will take to make its decision.

    Important! The time and date of this hearing may change without additional
    mailed or publication notice. For updated information on the hearing, visit:
    www.ZetiaAntitrustLitigation.com.

    16. Do I Have To Come To The Hearing?

    No. You do not have to go to the hearing, even if you send the Court objection(s).
    But you can, at your own expense, go to the hearing or hire a lawyer to attend on
    your behalf.

    Class Counsel will answer the Court’s questions, if any.

    17. May I Speak At The Hearing?

    You may ask the Court for permission to speak at the Final Fairness Hearing. You
    must file a Notice of Intention to Appear with the Court by ____________, 2019
    [same day objections are due] at this address:

          United States District Court for the Eastern District of Virginia
          Walter E. Hoffman United States Courthouse
          Clerk of Court


                                                13
Case 2:18-md-02836-RBS-DEM Document 374-4 Filed 07/15/19 Page 15 of 16 PageID# 6055




          600 Granby St.
          Norfolk, VA 23510

    You must also mail a copy of your Notice of Intention to Appear to Class Counsel
    and Counsel for Par at the addresses listed in Question 10.

    Your Notice of Intention to Appear must include the case caption, In re Zetia
    (ezetimibe) Antitrust Litigation, MDL No. 2836 (E.D. Va.), along with: (i) a
    statement of intention to appear; (ii) your name; (iii) your address; (iv) your
    telephone number; and (v) personal information for other people (including lawyers)
    who you want to speak at the hearing.


                                   IF YOU DO NOTHING

    18. What Happens If I Do Nothing At All?

    If you do nothing, you will keep the right to participate in the Settlement as
    described in this notice, so long as the settlement is finally approved.

    You will not be able to start another lawsuit, continue another lawsuit, or be part
    of any other lawsuit against Par about the “Released Claims,” including claims
    brought in the case between Direct Purchaser Class Plaintiffs and Par.

    All of the Court’s orders in the Lawsuit as related to claims against Par will apply
    to            you             and            legally            bind            you.


    Your rights concerning claims against the remaining Defendants, Merck and
    Glenmark, will not be affected by the Settlement. By remaining a member of the
    Class for purposes of the Settlement with Par, you will not be releasing any claims
    against the remaining defendants.


                            GETTING MORE INFORMATION

    19. How Do I Get More Information?

    For more detailed information about this Lawsuit, please refer to the papers on file
    with the Court, which may be inspected at the Office of the Clerk of Court, United
    States District Court for the Eastern District of Virginia, Walter E. Hoffman United
    States Courthouse, 600 Granby Street, Norfolk, Virginia 23510, during normal
    business hours. You may also get additional information by calling or writing to Lead
    Class    Counsel     listed    in   Question      13    above,     or   by    visiting
    www.ZetiaAntitrustLitigation.com, or by writing to the Notice Administrator, RG/2
    Claims Administion, at the following address:


                                              14
Case 2:18-md-02836-RBS-DEM Document 374-4 Filed 07/15/19 Page 16 of 16 PageID# 6056




                RG/2 Claims Administration
                P.O. Box 59479
                Philadelphia, PA 19102-9479

    PLEASE DO NOT WRITE TO OR CALL THE COURT OR THE CLERK’S OFFICE
                          FOR INFORMATION.




    DATE: _______________ ___, 2019           BY THE COURT


                                              ___________________________________
                                              Hon. Rebecca Beach Smith
                                              United States District Judge




                                         15
